PoffeNbarger, Judge,

(dissenting):

The decree in this cause, which the Court now affirms, does not merely dismiss the bill because plaintiffs fail to show their title to the land, covered by the patent which they wish to cancel, and thus remove a cloud from their title, but determines that the plaintiffs have no title and that the defendants have. The decree reads as follows: “It is therefore adjudged, ordered and decreed that the plaintiffs take nothing by their said bill and suit, that the same be wholly dismissed and that the said defendants,” etc.
Believing as I do that, under our practice, the ordinary equity jurisdiction, unaided by statute, there can be no such thing as an ejectment in equity, I cannot concur in that part of the decision which affirms the adjudication against the plaintiffs as upon the merits. I think the bill should have been dismissed in such manner as not to prejudice any rights which they might assert in any other proper proceeding either at law or in equity. The theory of' a bill to remove a cloud is clearly and well stated by the supreme court of *378Mississippi, in Phelps v. Harris, 51 Miss. 789, as follows: ‘ ‘This jurisdiction of equity cannot properly be invoked to adjudicate upon the conflicting title of parties to real estate. That would be to draw into a court of equity from the courts of law, the trial of ejectments. He who comes into a court of equity to get rid of a legal title, which is allowed to cast a shadow on his own title, must show clearly the validity of his own title, and the invalidity of his opponent’s.” This, was quoted with approval by the Supreme Court of the United States in the same case on appeal. 101 U. S. 370, 375. In Orton v. Smith, 18 How. 263, Mr. Justice Grier said: “Those only who have a clear legal and equitable title to land connected with possession, have any right to claim the interference of a cov/rt of equity to give them peace and dissipate a cloud upon the title.” This Court asserts the same principle and rule irr Harr v. Shaffer, 45 W. Va. 709, in the following language: “A party who files a bill to remove a cloud from his title to a tract of land, who shows on the face of his bill that he has no title to the land himself, and no. right to interfere with others who appear to have good title thereto, is not entitled to be heard in a court of equity, and his bill will be dismissed.” See Hogg’s Equity Principles, §■ 46. The principle is strikingly illustrated in McRee v. Gardner, 131 Mo. 599, in which the court held as follows: “Where a bill to remove a cloud on the title to land is dismissed because plaintiff is not in possession, the judgment should not be so absolute as to constitute a bar to the maintenance by plaintiff of another form of action he may have to the land.” Originally, equity jurisdiction to quiet title did not arise until after one or more trials in ejectment. Stark v. Stark, 6 Wall. 402. Mr. Justice Field said: “The equity asserted in such cases had its origin in the prolonged litigation which the action of ejectment permitted. That action being founded upon a fictitious demise between fictitious parties, a recovery therein constituted no bar to a second similar action, or to any number of similar actions for the same premises. With slight changes in these fictions a new action might be instituted and conducted as though no previous action had ever been commenced. Thus the party in possession, though successful in every case, might be harrassed if not ruined by the continued litigation. To prevent such litigation, after one *379or more trials, and to secure peace to the party in possession, courts of equity interposed upon proper application and terminated the controversy.” This jurisdiction to quiet title differs from the jurisdiction to remove a cloud, but it falls short of an ejectment. It proceeds upon the assumption of a perfect title in the plaintiff, ascertained and determined in a court of law, and does not open the door of the equity court to a re-trial of the matters which have been determined in the law court. It has jurisdiction to restrain one of the parties from vexatiously re-litigating questions of title which have already been settled in the legal forum. In order to invoke such jurisdiction, the plaintiff must show his possession and his perfect title. Thus he may call in a paper under which his adversary claims and cause it to be cancelled, to the end that it may no longer be the means of annoyance to him. So, a bill to remove a cloud invokes a jurisdiction which goes only against the paper title of the adversary, to cancel it because of its invalidity in some respect, so that no vexatious litigation may be predicated upon it. The plaintiff cannot call for the exercise of that jurisdiction until he shows title in himself and possession of the property. If he fails to do this, he is not in a position to invoke the juristion of the court and his bill should merely be dismissed, not because the defendant has superior title, but because the court cannot adjudicate anything as between them except that the plaintiff is not in a position to demand cancellation of the defendant’s title papers. Equity cannot try questions of title, unless jurisdiction be obtained upon some equity in the party. Freer v. Davis, 52 W. Va. 1. In this class of cases, the plaintiff shows no equity, and can show none, until he has established his title and possession. When he fails to do this, he fails to bring himself and his adversary within the jurisdiction of the Court and want of jurisdiction is all the Court can declare or adjudicate.